S

CoD OO Oo IF NH WN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document 130 Filed 01/27/20 Page 1 of 6

MATTHEW D. MULLER | L fF D

  

1684 Decoto Road #274

Union City, CA 94587 JAN 27 2020

Fax: (415) 366-3326 aastERt ceticy Osc ATFORNIA
wv |

matt(@projectjusticeforall.org

In Pro Per
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:15-CR-205-TLN-EFB
Respondent,
MOVANT’S MOTION TO STRIKE AND
v. REQUEST FOR AUTHENTICATION
PURSUANT TO RULE 7 OF THE RULES
MATTHEW MULLER, GOVERNING § 2255 PROCEEDINGS
Movant.

 

 

COMES NOW the Movant Matthew Muller and requests that the Court strike a series of
unauthenticated writings submitted by the government as “attachments” to its response to the
Movant’s § 2255 motion. In the alternative, the Movant requests that the government be required
to authenticate the attachments as per Rule 7 of the Rules Governing § 2255 Proceedings. This
motion is made on grounds that the unauthenticated writings are not evidentiary and accordingly
are immaterial, that Rule 7(a) includes an authentication provision that is proper for contested
documents, that the attachment also fail to comply with the authentication requirement of Local
Rule 142(a)(3), and because it is the Movant’s understanding that at least one of the documents
may be falsified.

On August 15, 2019, the government filed an opposition (ECF 113) to the Movant’s § 2255

motion. The opposition included several attachments. (See ECF 113-1 to 113-7.) The government

MOVANT’S MOTION TO STRIKE -|- United States v. Muller

 

 
mo Ob SF SD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document 130 Filed 01/27/20 Page 2 of 6

implies in its opposition that these attachments accurately memorialize plea negotiations with the
Movant’s former counsel. (See generally ECF 113.) However, government counsel failed to
authenticate the writings and did not offer them as exhibits.

The attachments purport to be e-mail correspondence between prosecutors and the
Movant’s former counsel. The Movant was forced last February to obtain his own client file by
means of a state court subpoena. Former counsel represented at that time that he was producing all
e-mail correspondence pertaining to the Movant’s case. The purported correspondence designated
by the government as Attachment 3 and Attachment 4 were nowhere in the paper or electronic
document produced.

On January 16, 2020, Movant’s former counsel responded to inquiries about the
government’s attachments. He claimed the messages existed, but stated that he could not forward
copies for confirmation because the messages had been consumed by computer problems. Ex. A
(Movant’ declaration). The problems appear to have selectively affected e-mails about plea
discussions, because other messages from that time period were left intact.

The government’s attachments contain information that us flatly false. The Movant did not
offer to claim responsibility for three attacks in Palo Alto any more than he did a dozen bank
robberies there. Requiring authentication will be of aid in determining whether the government is
inventing documents or if former counsel is withholding them.

Given the gravity of potential falsification of evidence, the Movant has taken the time to
conduct an exhaustive review of the large volume of documents and files former counsel provided.
This concluded on January 9, 2020, when the Movant was allowed by his custodian to directly
review electronic materials for the first time since May of 2019. See Ex. A.

Rule 12 of the Rules Governing § 2255 Proceedings allows that the Federal Rules of Civil
Procedure may be applied in § 2255 proceedings. Rule 12(f) of the Federal Rules of Civil
Procedure provides that a court may strike from a pleading any matter that is immaterial. A party’s
motion to strike such matter would ordinarily be timely up to the time of any response is due —
January 3, 2020 in this case. However, a court may strike material sua sponte or may extend the

time for motion where untimeliness is due to excusable neglect. Fed. R. Civ. P. 6(b)(1)(B). As

 

MOVANT’S MOTION TO STRIKE -2- United States v. Muller

 
sa DH WN fF

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document130 Filed 01/27/20 Page 3 of 6

stated, the Movant does not lightly allege potential fraud, and wished first to seek out any other
possible explanation for false material. He completed that review at his first opportunity.

Matter that is “immaterial” for purposes of Rule {2 is that which “has no essential or
important relationship to the claim for relief or the defenses being pleaded.” Fantasy, Inc. v.
Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993). The government’s unauthenticated attachments are
not judicially noticeable, not part of the existing record, and are not self-authenticating. They are
not evidentiary, and so are not material to the government’s various assertions. They should be
struck.

The movant also submits an objection that the government’s attachments do not comply
with Local Rule 142(a)(3). He additionally objects to any use of writings memorializing, or
purporting to memorialize, plea negotiations.

WHEREFORE, the Court should order that the government’s unauthenticated attachments

to its opposition (ECF 113) be struck, or the government should be ordered to authenticate its

attachments.

Respectfully submitted,

Dated: January 20, 2020 Signed: /efn

Matthew D. Muller
In Pro Per

MOVANT’S MOTION TO STRIKE - United States v. Muller

wo
'

 

 
Case 2:15-cr-00205-TLN-EFB Document 130 Filed 01/27/20 Page 4 of 6

Exhibit A
a

Oo Oo DTD HD GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document 130 Filed 01/27/20 Page 5 of 6

MATTHEW D. MULLER
1684 Decoto Road #274
Union City, CA 94587
Phone: (415) 322-0492

Fax: (415) 366-3326
matt(@projectjusticeforall.org

In Pro Per

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:15-CR-205-TLN-EFB

Respondent,

MOVANT’S DECLARATION IN
v. SUPPORT OF MOTION TO STRIKE

MATTHEW MULLER,

Movant.

 

I, Matthew Muller, declare:

1. I am the Movant in this matter. I have reviewed the government’s opposition to
my § 2255 motion and that opposition’s seven attachments.

2. Although my mind was in a poor state during the time I was in custody at the
Sacramento County Main Jail, I cannot imagine a circumstance in which | would tell my attorney
I was willing to falsely claim I was responsible for three crimes in the Palo Alto area from 2009
and 2012.

3. For that reason, I knew the purported March 2016 e-mail from my attorney
suggesting I would do that had to be false in some way. That prompted me to verify the
government’s attachments against my client file, which I had been forced to subpoena as my

attorney refused for over a year to turn over the complete file.

MOVANT’S DECLARATION IN -l- i
SUPPORT OF MOTION TO STRIKE l United States v. Muller

 

 
Oo Co YN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cr-00205-TLN-EFB Document 130 Filed 01/27/20 Page 6 of 6

4, The subpoena specifically requested all e-mails, and Thomas Johnson and Kristy
Horton both executed declarations swearing they had provided them.

5. Due to past experience with former counsel, I had all electronic media he provided
in response to the subpoena transferred from court to a data security firm, where it was forensically
copied to maintain a record of the exact state in which it was produced to the state court.

6. II reviewed all physical files provided by former counsel. On January 9, 2020, I had
my first opportunity since the government filed its opposition for direct review of the materials
provided by former counsel in electronic form. The state court appointed an investigator for me
on December 27, 2019, so that I would be able to view digital evidence in a way that complied
with my custodian’s policies.

7. My review showed no record of the documents designated as Attachment 3 and
Attachment 4 by the government.

8. On January 16, 2020, my former counsel replied to my inquiries about the
attachments to the government’s opposition. Former counsel replied that the messages and
attached the letters were real, but that he could not forward me the original messages because they

had been lost due to computer problems. But other messages from the same time were not lost.

I, Matthew Muller, declare under penalty of perjury that the foregoing is true and correct.

Done this twentieth day of January, 2020, in Fairfield, California.

Signed: Jb fa ~ ;

Matthew Muller
In Pro Per

 

 
